Citation Nr: 0818861	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-16 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  This case was previously before the 
Board in December 2006, at which time it was remanded for 
additional development of the evidence.  Since the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling; residuals 
of a fracture of the right clavicle, evaluated as 20 percent 
disabling; residuals of a fracture of the left femur, 
evaluated as 20 percent disabling; residuals of a fracture of 
the right tibial plateau, evaluated as 20 percent disabling; 
residuals of a fracture of the right thumb, evaluated as 20 
percent disabling; and for residuals of a fracture of the 
right distal radius, evaluated as 10 percent disabling.  The 
combined schedular evaluation is 80 percent.

2.  The veteran has work experience in construction, as a 
laborer and as a bartender.  He completed one year of 
college.

3.  The veteran's service-connected disabilities are so 
severe as to prevent him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to the complete benefit sought on 
appeal.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.  

The veteran has been granted service connection for PTSD, 
evaluated as 30 percent disabling; residuals of a fracture of 
the right clavicle, evaluated as 20 percent disabling; 
residuals of a fracture of the left femur, evaluated as 20 
percent disabling; residuals of a fracture of the right 
tibial plateau, evaluated as 20 percent disabling; residuals 
of a fracture of the right thumb, evaluated as 20 percent 
disabling; and for residuals of a fracture of the right 
distal radius, evaluated as 10 percent disabling.  The 
combined schedular evaluation is 80 percent.

The record discloses that the veteran has completed one year 
of college and he has work experience as a bartender, a 
laborer, and in construction.  He apparently last worked in 
2002.

The Board notes that the February 2004 VA psychiatric 
examination revealed that the veteran has a mild impairment 
due to PTSD.  

When he was examined by the VA in May 2003, the veteran 
reported that he had worked from November 2001 to March 2003, 
when he was released.  The veteran indicated that his knee 
would give out and that he would lose his grip in his right 
hand and drop things.  He stated that his employer saw him as 
a liability and released him due to his medical condition.  
Following the examination, the examiner commented that the 
veteran's right wrist and right hand disabilities precluded 
physical labor such as carpentry and construction work that 
involved repetitive gripping, repetitive motion and heavy 
lifting.  She stated that the veteran's right knee disability 
limited his ability to climb, balance, kneel and crouch, and 
that his right thumb dysfunction limited his ability to write 
and perform tasks requiring dexterity.  In addition, she 
observed that his right knee and left femur conditions 
limited his ability to stand for long durations and imposed 
limits on his ability to lift.  

The veteran was again examined by the VA in October 2007.  
The examination disclosed pain, weakness, stiffness and 
limitation of motion of the right shoulder and left femur.  
Marked deformity of the right knee was noted.  The examiner 
commented that there was marked functional impairment due to 
pain and pathology associated with the veteran's service-
connected injuries.  He stated that the veteran's subjective 
complaints were correlated with organic findings on physical 
examination, and that there was visible muscle atrophy 
involving his right shoulder and swelling of the left 
quadriceps.  He concluded that there was no doubt that, given 
the veteran's employment history as a handyman and 
construction worker, his ability to be employed in this field 
is dramatically limited.  

The Board points out that, inasmuch as the injuries to his 
right tibial plateau, left femur and right thumb were the 
result of a single accident, the veteran meets the schedular 
requirements for a total rating set forth in 38 C.F.R. 
§ 4.16(a).  

It cannot be disputed that the veteran's service-connected 
disabilities preclude him from working in the fields in which 
he has work experience.  It is significant to point out that 
the veteran stated at the May 2003 VA examination that he was 
unable to write normally due to his right thumb.  Upon 
consideration of the record, the Board finds that the 
preponderance of the evidence shows his service-connected 
conditions render him unable to obtain or retain gainful 
employment.  Thus, entitlement to a total rating based on 
individual unemployability is granted.


ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


